Citation Nr: 9900426	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's rate of payment of improved disability 
pension benefits for the period from July 1, 1994, through 
December 31, 1994, was properly calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran had active service from July 1939 to October 
1945.

This appeal arose from an October 1995 decision by the 
Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
Board of Veterans' Appeals (Board) remanded the veteran's 
claim in September 1997.

The question to be resolved is whether the veteran's net 
countable annual income, covering the period from July 1, 
1994, through December 31, 1994, for purposes of improved 
disability pension benefits was correctly computed.  The 
veteran does not dispute that Social Security income is 
countable income for VA improved disability pension purposes.  
Rather, he contends that only one-half of his annual income 
should be used in determining his countable income as only 
six months of his unreimbursed medical expenses were 
considered for purposes of determining the amount of 
unreimbursed medical expenses to be deducted.  He argues that 
these figures should be used to determine the amount of his 
pension entitlement for the period from July 1, 1994, through 
December 31, 1994.

While countable income is calculated for twelve month 
periods, the RO, in calculating the veteran's rate of payment 
for the period from July 1, 1994, to December 31, 1994, may 
not have applied the rather confusing provision of Veterans 
Benefits Administration Manual M21-1, Part IV, 16.31i.  This 
provision states that where there is an overlapping 
Eligibility Verification Report (EVR) period due to a change 
in reporting period, medical expenses are to be computed for 
each EVR reporting period separately.  Based upon the example 
provided in M21-1, Part IV, 16.31i, in the instant case the 
veteran's unreimbursed medical expenses should be computed 
for the period from January 1, 1994, through December 31, 
1994, and his unreimbursed medical expenses should also be 
computed for the period from July 1, 1994, though June 30, 
1995.  His award for the period from July 1, 1994, through 
December 31, 1994, should be based on the greater amount of 
unreimbursed medical expenses.

Accordingly, the veteran's claim is being REMANDED to the RO 
for the following action:

The RO should calculate the veteran's 
unreimbursed medical expenses for the 
periods from January 1, 1994, through 
December 31, 1994, as well as from July 
1, 1994, through June 30, 1995, and 
thereafter determine the improved pension 
rate to which the veteran is entitled for 
the period from July 1, 1994, through 
December 31, 1994, based upon the greater 
amount.  When this has been completed, if 
the denial is continued, the veteran and 
his representative should be issued a 
supplemental statement of the case and be 
afforded the appropriate period of time 
in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless he receives further notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
